                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NICK VINCENT FLOR,

                      Plaintiff,

v.                                                          Cause No. 1:20-cv-00027-JAP-LF

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO,
STEPHEN BISHOP, LISA BROIDY,
KEVIN GICK, KARIN HIGH, ERIC LAU,
individually and in their official capacities,
and EVA CHAVEZ,

                      Defendants.

                     DEFENDANT BOARD OF REGENTS OF THE
            UNIVERSITY OF NEW MEXICO’S UNOPPOSED SECOND MOTION
          FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF NICK FLOR’S
                 FIRST SET OF REQUESTS FOR PRODUCTION

       Defendant the Board of Regents of the University of New Mexico (“UNM”), by and

through its attorneys, Conklin, Woodcock & Ziegler, P.C. (Alisa Wigley-DeLara), moves this

Court for an Order for a second extension of time to serve responses to Plaintiff Nick Flor’s First

Set of Requests for Production served on July 15, 2020.

       1. On July 15, 2020 Plaintiff’s served their First Set of Requests for Production to

Defendant University of New Mexico. See Certificate of Service (Doc. 59) 1.

       2. Responses to these discovery requests is currently due September 14, 2020.

       3. Because the Plaintiff was permitted to file an amendment of his pleading in the

Memorandum Opinion and Order granting Defendants’ Motion to Dismiss (Doc. 64), Defendant




1
 The Certificate of Service indicates that Plaintiff served Interrogatories to Defendant. Counsel
has confirmed that only Requests for Production were served on July 15, 2020.
                                                 1
sought and was granted an extension of time to serve its responses until September 14, 2020. See

Order Granting Defendant’s Motion for Extension of Time (Doc. 67).

       4. Plaintiff since filed a Second Amended Complaint bringing claims against several new

individually named Defendants. See Second Amended (Doc. 68).

       5. Defendant’s seek a second extension of time to respond to the Plaintiff’s First Set of

Requests for Production to October 14, 2020.

       6. Plaintiff, through counsel Nicholas T. Hart, does not oppose this motion.

       WHEREFORE, Defendant respectfully requests this Court to grant the Second Motion for

Extension of time to Respond to Plaintiff Nick Flor’s First Set of Requests for Production, and for

such other and further relief as the Court deems just and proper.

                                             Respectfully submitted,


                                             CONKLIN, WOODCOCK & ZIEGLER, P.C.
                                             By: /s/ Alisa Wigley-DeLara
                                                    Alisa Wigley-DeLara
                                                    320 Gold Ave., Suite 800
                                                    Albuquerque NM 87102
                                                    Telephone: (505) 224-9160
                                                    Attorney for Defendant


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was e-filed

and served via email upon counsel of record on this 11th day of September, 2020.



/s/ Alisa Wigley-DeLara
Alisa Wigley-DeLara




                                                2
